635 N.W.2d 515 (2001)
Timothy K. KORDELL, Respondent,
v.
TAPPERS, INC., and American Compensation Insurance Company/RTW, Relators,
HealthPartners, Inc., Fairview Hospital & Health Service, DuChien Chiropractic, Inc., Orthopaedic Consultants, Minnesota Department of Labor and Industry/VRU, Intervenors.
No. C9-01-1467.
Supreme Court of Minnesota.
November 13, 2001.
Cousineau, McGuire & Anderson, Chartered, Thomas J. Peterson, Minneapolis, for relators.
Law Office of Thomas D. Mottaz, David B. Kempston, Anoka, for respondent.
*516 Heacox, Hartman, Mattaini, Koshmrl, Cosgriff & Johnson, P.A., Gregory Heacox, St. Paul, for intervenor Fairview Hosp. & Health Service.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 1, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ Edward C. Stringer
Associate Justice